Citation Nr: 0509292	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Evaluation of fracture, lumbar spine process, post-operative, 
which is currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The RO service connected the veteran's low back injury in 
September 1970 at 0 percent disabling.  The RO evaluated the 
veteran's disorder at 100 percent disabling from August 1980, 
at 10 percent from October 1980, and at 20 percent from 
September 1981.  

The veteran underwent back surgery in August 1982.  In a 
November 1982 rating decision, the RO granted service 
connection for fracture of the lumbar spine process, post 
operative.  The RO evaluated the veteran at 100 percent 
disabled from August 1982, at 40 percent from November 1982, 
and at 100 percent from June 1985.  Since August 1985, the RO 
has rated the veteran's spine disorder at 40 percent 
disabling.  

In July 2001, the veteran filed a claim for a rating in 
excess of 40 percent, which the RO denied in its August 2002 
rating decision.     


FINDINGS OF FACT
 
1.	The veteran fractured bones in his lumbar spine in March 
1967.

2.	A January 2003 VA medical examination found the veteran 
with low back degenerative disc disease, bilateral absent 
ankle jerk, and sciatica.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the veteran's 
low back disorder with degenerative disc disease have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (2003), as amended by 67 Fed. Reg. 
54345-54349 (August 22, 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in August 2002 setting forth the 
general requirements of then-applicable law pertaining to the 
rating of disabilities and what evidence was necessary to 
substantiate his claim.  The general notification was 
reiterated in the Statement of the Case dated in March 2003, 
and in a Supplemental Statement of the Case dated in March 
2004.     

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in March 2004.  See 38 U.S.C.A § 5103(b) 
(West 2002) (providing in substance that after notification 
to the claimant under the VCAA of any information that was 
not previously provided, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained 
treatment records alluded to by the veteran, as is detailed 
below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A.§ 5103A (d) (West 
2002).  The veteran was afforded VA medical examinations in 
January and June of 2003, conducted by medical care 
professionals who rendered relevant opinions regarding the 
severity of the veteran's disorder.  Further opinions are not 
needed in this case because there is sufficient medical 
evidence to decide the claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Given the extensive development undertaken by the RO, 
the Board finds that the record is ready for appellate 
review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claims, in light of the 
recent opinion of Pelegrini v. Principi, 18 Vet. App 112 
(2004).  In that decision, The United States Court of Appeals 
for Veteran Claims (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ, or RO in this case) decision on a claim 
for VA benefits.  

In the present case, the veteran applied for an increased 
rating in July 2001.  The RO denied this application in 
August 2002.  Only after that rating action was promulgated 
did the RO, in March 2004, provide notice to the claimant - 
in the form of a letter - regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant 
and what information and evidence will be obtained by VA.  
Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on March 2004 was 
not given prior to the first AOJ (RO) adjudication of the 
claim, the notice was provided by the AOJ (RO) prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Notably, the veteran has attempted to 
increase his disability rating for his spine injury since the 
RO first service connected the veteran's back disability in 
September 1970.  Since then, the RO has addressed the 
criteria for spine disability evaluations in 8 separate 
rating decisions, spanning from May 1980 to August 2002.   

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the March 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  As described 
above, the RO advised him of this by way of the rating 
decision of August 2002, the Statement of the Case in March 
2003, and the Supplemental Statement of the Case in March 
2004.  And by his evidentiary submissions, it is clear that 
the veteran is cognizant of the need to proffer everything 
relevant to his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).
II.  The Merits of the Claim

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

Since August 1985, the RO has rated the veteran's low back 
disorder at 40 percent disabling under DCs 5285-5293.  In the 
assignment of Diagnostic Code numbers, hyphenated Diagnostic 
Codes may be used.  Injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  38 C.F.R. § 
4.27 (2004).  

During the pendency of this appeal, the rating criteria for 
evaluating intervertebral disc syndrome - addressed under DC 
5293 - were amended.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 
2002) (effective from September 23, 2002).  Where a 
regulation changes after the claim has been filed and before 
the administrative process has been concluded, the version 
most favorable to the veteran applies unless otherwise 
provided by the Secretary of Veterans Affairs.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO considered the new 
criteria in evaluating the veteran's low back disability in 
the March 2004 Supplemental Statement of the Case, wherein 
the regulatory changes were set forth in full for the 
veteran.  Accordingly, the Board will consider both sets of 
criteria in evaluating the veteran's low back disability.  

The prior version of DC 5293 provides a 40 percent evaluation 
for severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief; and a 60 percent evaluation 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.  An evaluation higher than 60 
percent is not provided for under DC 5293.  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293, as amended by 67 Fed. Reg. 54345-
54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id. Note (1).  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. Note (2).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. Note (3).

The Board notes further that VA has recently made another 
amendment to the regulatory criteria for rating disabilities 
of the spine.  The revised rating criteria became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  The new criteria include a revision of 38 C.F.R. § 
4.71a, to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine, which reflect normal ranges of motion of 
the cervical spine and thoracolumbar spine.  68 Fed. Reg. 
51,458 (Aug. 27, 2003).  As will be discussed below, however, 
these regulatory changes have no significance to this appeal.

In addition to applicable schedular criteria, VA is required 
to consider whether an increased evaluation could be assigned 
on the basis of functional loss due to pain and/or weakness, 
to the extent that any such symptoms are supported by 
adequate pathology.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995);  see 
also, VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998) (stating 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Diagnostic Code 5293).  
Regulation 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Regulation 4.45 
states that to determine the factors causing disability of 
the joints inquiry must be directed toward, inter alia, 
"[p]ain on movement".  38 C.F.R. § 4.45(f).  Thus, pain on 
use is as important in rating a low back disability as is 
limitation of motion, since "functional loss caused by either 
factor should be compensated at the same rate.  


B.  Background

As noted above the veteran's claim for an increased rating in 
excess of 40 percent arose by statement received in July 
2001.  During the pendency of his claim, the veteran has 
contended that he experiences constant pain in his lower 
back, a left foot drop, left hip pain, weakness in his left 
extremities, and a constant pins-and-needles tingling 
sensation into his lower extremities.  He stated that the 
tingling sensation is mainly in the lateral left thigh and 
then throughout the lower part of the extremity below the 
knee.  He also has stated that he cannot bend over or stand 
up straight, that he has to sit down to put on his pants, 
shoes and socks, that he has difficulty cleaning around his 
home, that he is unable to stand or sit for any extended 
length of time, that he ambulates with a cane, and that he 
frequently falls down.   

The medical evidence of record shows that the veteran 
underwent VA medical examination in January and June 2003.  
The most recent medical evidence of record prior to this 
examination is found in a VA medical examination dated in May 
1988.  

In January 2003, the veteran underwent spinal and peripheral 
nerves examinations.  Upon clinical examination, the examiner 
found percussion tenderness of the veteran's lumbosacral 
spine with the veteran in standing position.  The examiner 
found that the veteran could flex 90 degrees, lacking 4 
inches of being able to touch his toes.  The veteran could 
only extend 10 degrees which caused an increase in his lower 
back pain.  He could only flex to the right for 15 degrees 
which also caused an increase in low back pain.  He could 
flex to the left for only 20 degrees and could rotate 25 
degrees in either direction.  The examiner found that only 
extension and right flexion caused an increase in low back 
pain.  

The examiner noted that when the veteran walked on his heels 
or toes, he had more low back pain while walking on his 
heels, which is consistent with an element of sciatica.  In 
the supine position, straight leg raising was positive with 
80 degrees bilaterally with bilateral positive LaSegue's test 
for left-sided low back pain.  The examiner found that these 
changes also indicated an element of sciatica.  On 
neurological examination, Romberg's test was negative.  The 
veteran could balance on either foot.  The examiner found 
that deep tendon reflexes are 2+ throughout except for absent 
ankle jerks bilaterally.  The veteran's toes were downgoing 
on Babinski's test.  The examiner reported that strength was 
5/5 in distal muscle groups of the upper and lower 
extremities.  And the examiner stated that position sense and 
vibration sense were decreased in the left first toe.  

The examiner also reported the results of Magnetic Resonance 
Imaging (MRI) the veteran underwent on the day of his spine 
and peripheral nerves examinations.  The MRI showed 
degenerative changes in the lumbosacral spine with evidence 
of previous laminectomy at L5-S1.  The test further showed 
focal moderate spinal and foraminal stenosis at L4-5 from 
combination of disc bulge and facet hypertrophy without 
evidence of recurrent disc herniation.  

In closing his report, the examiner noted that the veteran 
had moderately advanced degenerative disc disease in the 
lumbosacral spine (which he attributed to the in-service 
injury), and had abnormalities consisting of bilateral absent 
ankle jerks and decreased position and vibration sense in the 
left first toe associated with mechanical signs of sciatica.  

The veteran also underwent a VA medical examination in June 
2003.  Upon clinical examination, the examiner found that the 
veteran had a normal gait, with bilateral lower extremity 
strength of 5/5 throughout the right and left lower 
extremities.  It was 4/5 in the quadriceps, abductors, and 
adductors, hamstrings, plantar flexion, dorsiflexion, and 
extensor hallucis longus.  The examiner noted that sensation 
was decreased along the lateral aspect of the thigh and 
throughout the lower extremity below the knee in both lower 
extremities.  The examiner noted negative Hoffman's sign 
bilaterally.  He noted downgoing Babinski bilaterally, and no 
clonus bilaterally.  Finally the examiner noted that the 
veteran had a negative straight leg raise bilaterally causing 
back pain.  

As with the January 2003 examiner, this examiner noted the 
MRI results showing a moderately sized disc bulge at L4-5 
causing a moderate amount of central stenosis.  

In addressing the veteran's treatment, this examiner noted 
that the veteran's left-sided weakness was fairly diffuse 
throughout all muscle groups.  

C.  Analysis

The Board finds that the evidence supports a 60 percent 
evaluation for the veteran's low back disability.  The Board 
finds that the veteran's overall disability picture more 
nearly approximates the criteria required for a 60 percent 
evaluation under DC 5293 that was in effect prior to 
September 23, 2002.  See 38 C.F.R. § 4.7.  The veteran's low 
back disability is manifested by pronounced intervertebral 
disc syndrome with little intermittent relief from persistent 
symptoms compatible with sciatic neuropathy, pain, absent 
ankle jerk, and other neurological findings appropriate to 
the site of diseased disc, such as numbness and tingling.   

The veteran has consistently reported constant low back pain, 
radiation into his lower extremities, and ankle and foot 
problems.  VA examinations confirmed these problems with 
findings of degenerative disc disease, sciatica, and absent 
ankle drop.  The Board has considered that the June 2003 
examiner observed the veteran's gait as normal.  The Board 
has considered that the January and June 2003 examiners 
reported bilateral lower extremity strength at 5/5.  
Nevertheless, the June 2003 examiner noted diminished 
strength in other areas of the veteran's legs.  And he noted 
that the veteran's left-sided weakness was diffuse throughout 
all of the veteran's muscle groups.  The Board also places 
significant weight on the veteran's uncontested report that 
he frequently falls because his leg "gives out 
unexpectedly."  

In short, the evidence shows that the veteran experiences 
little intermittent relief from symptomatology due to 
degenerative disc disease.  Therefore, with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
a 60 percent evaluation is warranted for the veteran's low 
back disability under DC 5293.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

The Board finds that consideration of the revised criteria of 
DC 5293 would be of no benefit to the veteran, as he has 
already been assigned the maximum 60 percent rating allowed 
under either version under the former provisions of DC 5293.  
Furthermore, even if the veteran were afforded separate 
evaluations for chronic orthopedic and neurologic 
manifestations in accordance with the revised DC 5293 
(effective September 23, 2002), the medical evidence does not 
more nearly approach the criteria for a higher evaluation.  
38 C.F.R. § 4.7.  For example, chronic orthopedic 
manifestations demonstrated in this case, such as severe 
limitation of motion, would warrant no more than a 40 percent 
rating under DC 5292; and neurologic manifestations such as 
left lower leg weakness, without evidence of foot drop, would 
warrant no more than a 40 percent evaluation under DC 8520 
(incomplete paralysis of the sciatic nerve).  Such chronic 
orthopedic and neurologic manifestations would result in a 
combined rating of 60 percent.  See 38 C.F.R.        § 4.25, 
Table I- Combined Ratings Table.  Additionally, there is no 
evidence of severe incomplete paralysis of the sciatic nerve 
with marked muscle atrophy or evidence of complete paralysis 
of other potentially affected nerves.  See 38 C.F.R.  § 
4.124a, DCs 8520, 8521, 8522, 8524, 8525, 8526 (2003).

The Board has also considered whether the veteran is entitled 
to a higher evaluation for his low back disability under the 
provisions of other related codes.  However, absent evidence 
that the veteran is suffering from residuals of fractured 
vertebra with cord involvement, as contemplated by DC 5285, 
or complete bony fixation (ankylosis) of the spine, as 
contemplated by DC 5286, there are no applicable codes which 
potentially provide for a rating in excess of the 60 percent 
rating already assigned under DC 5293.  The Board also points 
out that an evaluation in excess of 60 percent is not 
warranted under the regulatory changes effective September 
26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  Even 
if there were evidence before the Board of incapacitating 
episodes in the past 12 months, which there is not, the 
maximum rating for such incapacitation is 60 percent.   

In conclusion, the Board finds that a 60 percent evaluation 
is warranted for the veteran's service-connected low back 
disorder with degenerative disc disease.  However, there is 
no legal basis to assign an evaluation in excess of 60 
percent for this disability based on the facts in this case.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is no evidence that the veteran's low 
back disability has markedly interfered with his employment 
or required frequent periods of hospitalization.  Though the 
veteran states that he is currently unemployed, the record 
indicates that he is unemployed due to a non-service-
connected psychiatric disorder.  In any event, the Board 
notes that any impairment in the veteran's ability to work is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Thus, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).








ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 60 percent evaluation for fracture, 
lumbar spine process, post-operative, with disc disease is 
granted.



                         
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


